DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 13, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20150135070) to (You) in view of (US Pub: 20160192003) to (Casagrande) in view of (US pub: 20160105697) to (Lee).
Regarding claim(s) 1, 5, 9, 13, 17, You teach sending a request for acquiring a target 
video by a client computing device; receiving data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, the target video is divided into a plurality of predetermined time periods, determining an attention value corresponding to each predetermined time period based on the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video, generating an attention curve based on a plurality of attention values corresponding to the plurality of predetermined time periods of the target video. Displaying the attention curve relative to a progress bar, wherein amplitude values of the attention curve relative to the progress bar are in proportion to the plurality of attention values corresponding to the plurality of predetermined time periods of the target video. (Fig. 4A, 4B, 5A, 5B, P. 22, 74, 82, 140, 162, 178-180, 234, on a contents playback screen, a progress bar which indicates a playback area, that is, a viewing area, may be displayed on the time bar 410 and may be used to control the contents playback timing, and GUIs 421, 422, and 423 used to identify a location which corresponds to the location of the calculated jumping point; Fig. 4A, P. 175-176 timeline of the contents is an X axis and the user preference is a Y axis may be generated based on preferences, reads on (attention curve).
You further teach implementation occurring on a computer, or portable computational device, (P. 48, 83, 95, 10-103, 281, 284, which reads on (at least one processor, at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the computing device, … non-transitory computer-readable storage medium, storing computer-readable instructions that upon execution on a computing device cause the computing device)
You fail to specifically teach data comprise a number of comment events relating to progress bar events.
Casagrande teach a number of comment events and a number of dragging progress bar events. (P. 4-7, 15, 19, clm3, tracking viewer actions such as skipping while viewing a piece of content)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You as taught by Casagrande in order to better track user behavior.
You in view of Casagrande fail to specifically teach data comprise a number of dragging progress bar events.
Lee teach a system wherein the user drag progress bar actions are recorded and monitored for later use. (P. 19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande as taught by Lee in order to provide a scroll bar to a selected point during video play for ease of use for the targeted viewer.

Regarding claim(s) 2, You in view of Casagrande in view of Lee teach the method, the server computing device of displaying, non-transitory computer-readable storage medium, at least one of comment events or dragging progress bar events generated by the client computing device, during play back of the target video
Lee further teach detecting at least one of events or dragging progress bar events generated by client computing device during playing target video; adding detected events or dragging progress bar events to a playback log corresponding to target video. (P. 18-19, Lee teach the skipping right to the start of the movies is recorded for the corresponding content and user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande as taught by Lee in order to provide a scroll bar to a selected point during video play for ease of use for the targeted viewer.

Regarding claim(s) 3, You in view of Casagrande in view of Lee teach the method, the server computing device of displaying, non-transitory computer-readable storage medium, the playback log, the target video.
You further teach server computing device receives playback logs from other client computing devices which have played the target video. (P. 177, receiving from external server content with jumping points recorded within the timeline)
Lee further teach sending the playback log to a server computing device when a playback of target video is terminated. (Fig. 1, P. 16, 18-19, recording the user skip and drag info during a content and storing user information in a video server external to user device, and video server supplying multiple users)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande in view of Lee as taught by Lee in order to provide a scroll bar to a selected point during video play for ease of use for the targeted viewer.

Claim(s) 6-7, 10-11, 14-15, 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20150135070) to (You) in view of (US Pub: 20160192003) to (Casagrande) in view of (US pub: 20160105697) to (Lee) in view of (US pat: 9066122) to (Rattazzi)
Regarding claim(s) 6, 10, 14, 18, You in view of Casagrande in view of Lee teach the method, the server computing device of displaying, non-transitory computer-readable storage medium, at least one of comment events or dragging progress bar events generated by the client computing device, during play back of the target video
Lee further teach detecting at least one of events or dragging progress bar events generated by client computing device during playing target video; adding detected events or dragging progress bar events to a playback log corresponding to target video. Number of events within each predetermined time period based on a plurality of playback logs sent from a plurality of client devices, (P. 18-19, Lee teach the skipping right to the start of the movies is recorded for the corresponding content and user)

Rattazzi teach determining number of comment or drag events within each predetermined time period. (C. 17, L. 10-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande in view of Lee as taught by Rattazzi in order to provide better online access of video content segments.

Regarding claim(s) 7, 15, You in view of Casagrande in view of Lee in view of Rattazzi teach the method, the server computing device of displaying, non-transitory computer-readable storage medium, at least one of comment events or dragging progress bar events generated by the client computing device, during play back of the target video
Lee further teach updating data associated with target video by periodically determining an updated number of events and an updated number of dragging progress bar events based on new or updated playback logs received from plurality of client computing devices. (P. 18-19, 
Lee teach the skipping right to the start of the movies is recorded as it happens for the corresponding content and user, the continuous tracking of this information reads on updating)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande in view of Lee in view of Rattazzi as taught by Lee in order to provide a scroll bar to a selected point during video play for ease of use for the targeted viewer.

Regarding claim(s) 11, 19, You in view of Casagrande in view of Lee in view of Rattazzi teach the method, the server computing device of displaying, non-transitory computer-readable storage medium, the playback log, the target video.
You further teach server computing device receives playback logs from other client computing devices which have played the target video. (P. 177, receiving from external server content with jumping points recorded within the timeline)
Lee further teach sending the playback log to a server computing device when a playback of target video is terminated. (Fig. 1, P. 16, 18-19, recording the user skip and drag info during a content and storing user information in a video server external to user device, and video server supplying multiple users)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You in view of Casagrande in view of Lee in view of Rattazzi as taught by Lee in order to provide a scroll bar to a selected point during video play for ease of use for the targeted viewer.



Allowable Subject Matter
Claim(s) 4, 8, 12, 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.